Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7 September 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-171788 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/4/2020, 9/18/2020, and 5/3/2021 have been considered by the examiner.

Status of Claims
Claims 1-19 are pending.

Drawings
The drawings were received on 6 March 2020.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.
Claims 2-13 and 15-19 are objected to because they inherit the deficiencies of claims 1 or 14 through their dependencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 14 recites “a method for producing a polarizing sheet, the method comprising using a sheet having a structure…”. The preamble states that the method is for producing, however, the method comprises “using” a sheet having a structure. The remainder of the claim describes the structure of the sheet.

Regarding claims 15-18, the claims inherit the deficiencies of claim 14 through their dependencies.
Regarding claim 19, the limitation “wherein the spectacles are at least a pair of spectacles, sunglasses, and goggles” is indefinite because the wording of the claim implies that the spectacles must simultaneously be all of the items in the list (spectacles, sunglasses, and goggles). The examiner has interpreted the limitation to mean the list to be a list of alternatives. The examiner suggests that it be changed to “wherein the spectacles are at least a pair of spectacles, sunglasses, or goggles” or similar.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka et al. (US 2007/0148482) of record (hereafter Fujinaka).
Regarding claim 1, Fujinaka discloses a polarizing sheet (see at least Fig. 2 and paragraph [0039]) comprising a polyamide resin film (1), a polarizing film and a polyamide resin film (2), the polarizing sheet having a structure in which the polyamide resin film (1), the polarizing film and the polyamide resin film (2) are laminated in this order (see at least Fig. 2 and paragraphs [0038]-[0039], where 1 can be a polarizing film and 2a and 2b are the polyamide resin films).

One of ordinary skill in the art would understand that the retardation of the polyamide resin is equal to the birefringence multiplied by the thickness of the film and that the birefringence is affected by the stretching ratio of the film.
Fujinaka also discloses a range of stretching ratios (see at least paragraph [0034], where the stretching ratio is appropriately set according to the types and thicknesses of the optical film and polyamide with a more preferable range of 1.18 to about 2.5 times) and a range of thicknesses of the polyamide resin film (see at least paragraph [0035], where the thickness is more preferably from 100 to 500 µm) and that the polyamide resin can be the commercially available Trogamid CX7323 (see at least paragraph [0027]).
The examiner notes that the present specification provides an example using the polyamide resin Trogamid CX7323 in a film with a thickness of 200 µm and a stretch ratio of 1.6 (see example 1 in paragraph [0083] of the present specification). Thus, the same material is used with a thickness and a stretch ratio that fall within the ranges disclosed by Fujinaka. The retardation of the polyamide resin film of Fujinaka would then be expected to be similar to the claimed range.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a retardation value of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujinaka so that a retardation value of the polyamide resin film (1) is from 10 to 3000 nm for the purpose of preventing blooming (see at least paragraph [0033] of Fujinaka).
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (1) and a retardation value of the polyamide resin film (2) satisfy Formula (r): [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] > 10 nm (r).
However, Fujinaka also discloses that the polyamide resin films may include different types of polyamides and/or may have different thicknesses (see at least paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing sheet of Fujinaka so that the retardation value of the polyamide resin film (1) and a retardation value of the polyamide resin film (2) satisfy Formula (r): [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] > 10 nm (r) for the purpose of choosing different polyamides or different thicknesses for the two polyamide resin films.

Regarding claim 2, Fujinaka discloses all of the limitations of claim 1.
Fujinaka also discloses that a thickness of the polyamide resin film (2) is from 10 to 2000 µm (see at least paragraph [0035], where the polyamide resin film can have a thickness between 20 and 1000 µm).

Regarding claim 3, Fujinaka discloses all of the limitations of claim 1.
Fujinaka also discloses that a polyamide resin composing the film (1) is an alicyclic polyamide resin (see at least paragraph [0009]).

Regarding claim 4, Fujinaka discloses all of the limitations of claim 3.
Fujinaka also discloses that the alicyclic polyamide resin has a repeating unit represented by Formula (ad) (see at least paragraph [0009], where the alicyclic polyamide is represented by formula (1) and paragraphs [0026]-[0027], where commercially available Trogamid CX7323 is mentioned as being an alicyclic polyamide represented by formula (1)).
The examiner notes that the present disclosure provides an example where Trogamid CX7323 is used (see at least example 1 in paragraph [0083] of the present specification).

Regarding claim 5, Fujinaka discloses all of the limitations of claim 1.
Fujinaka also discloses that the polarizing sheet has a curved shape (see at least Fig. 3).

Regarding claim 6, Fujinaka discloses all of the limitations of claim 1.
Fujinaka also discloses a polarizing lens comprising a structure in which a polyamide resin-molded layer is laminated on a surface of the polyamide resin film (2) of the polarizing sheet described in claim 1 (see at least Fig. 3 and paragraph [0044], where molded polyamide layer 3 is the polyamide resin-molded layer laminated on a surface of the polyamide resin film (2) of the polarizing sheet).

Regarding claims 7 and 19, Fujinaka discloses all of the limitations of claim 6.
Fujinaka also discloses spectacles comprising a polarizing lens described in claim 6, wherein the spectacles are at least a pair of spectacles, sunglasses, and goggles (see at least paragraph [0002], where the lens can be used in sunglasses).

Regarding claim 8, Fujinaka discloses all of the limitations of claim 1.
Fujinaka also discloses that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0025]-[0027], where the polyamide resin can be a polycondensed product between diamine components and dicarboxylic components such as commercially available Trogamid CX7323).

Regarding claim 9, Fujinaka discloses all of the limitations of claim 1.
Fujinaka also discloses that a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350°C (see at least paragraph [0029], where the polyamide resin has a melting temperature from 100 to 350°C).

Regarding claim 10, Fujinaka discloses all of the limitations of claim 1.
Fujinaka also discloses that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0025]-[0027], where the polyamide resin 

Regarding claim 11, Fujinaka discloses all of the limitations of claim 1.
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (1) is from 1000 to 3000 nm.
One of ordinary skill in the art would understand that the retardation of the polyamide resin is equal to the birefringence multiplied by the thickness of the film and that the birefringence is affected by the stretching ratio of the film.
Fujinaka also discloses a range of stretching ratios (see at least paragraph [0034], where the stretching ratio is appropriately set according to the types and thicknesses of the optical film and polyamide with a more preferable range of 1.18 to about 2.5 times) and a range of thicknesses of the polyamide resin film (see at least paragraph [0035], where the thickness is more preferably from 100 to 500 µm) and that the polyamide resin can be the commercially available Trogamid CX7323 (see at least paragraph [0027]).
The examiner notes that the present specification provides an example using the polyamide resin Trogamid CX7323 in a film with a thickness of 200 µm and a stretch ratio of 1.6 that has a retardation value of 2300 nm (see example 1 in paragraph [0083] of the present specification). Thus, the same material is used with a thickness and a stretch ratio that fall 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a retardation value of the polyamide resin film (1) being from 1000 to 3000 nm include preventing blooming (see at least paragraph [0033] of Fujinaka).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujinaka so that a retardation value of the polyamide resin film (1) is from 1000 to 3000 nm for the purpose of preventing blooming (see at least paragraph [0033] of Fujinaka).

Regarding claim 12, Fujinaka discloses all of the limitations of claim 1.
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (2) is from 0 to 500 nm.
However, Fujinaka also discloses that the polyamide resin films may include different types of polyamides and/or may have different thicknesses (see at least paragraph [0039]).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the retardation value of the polyamide resin film (2) being from 0 to 500 nm include preventing blooming (see at least paragraph [0033] of Fujinaka).


Regarding claim 13, Fujinaka discloses all of the limitations of claim 1.
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (1) is from 1000 to 3000 nm.
One of ordinary skill in the art would understand that the retardation of the polyamide resin is equal to the birefringence multiplied by the thickness of the film and that the birefringence is affected by the stretching ratio of the film.
Fujinaka also discloses a range of stretching ratios (see at least paragraph [0034], where the stretching ratio is appropriately set according to the types and thicknesses of the optical film and polyamide with a more preferable range of 1.18 to about 2.5 times) and a range of thicknesses of the polyamide resin film (see at least paragraph [0035], where the thickness is more preferably from 100 to 500 µm) and that the polyamide resin can be the commercially available Trogamid CX7323 (see at least paragraph [0027]).
The examiner notes that the present specification provides an example using the polyamide resin Trogamid CX7323 in a film with a thickness of 200 µm and a stretch ratio of 1.6 that has a retardation value of 2300 nm (see example 1 in paragraph [0083] of the present specification). Thus, the same material is used with a thickness and a stretch ratio that fall 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a retardation value of the polyamide resin film (1) being from 1000 to 3000 nm include preventing blooming (see at least paragraph [0033] of Fujinaka).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujinaka so that a retardation value of the polyamide resin film (1) is from 1000 to 3000 nm for the purpose of preventing blooming (see at least paragraph [0033] of Fujinaka).
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (2) is from 0 to 500 nm.
However, Fujinaka also discloses that the polyamide resin films may include different types of polyamides and/or may have different thicknesses (see at least paragraph [0039]).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the retardation value of the polyamide resin film (2) being from 0 to 500 nm include preventing blooming (see at least paragraph [0033] of Fujinaka).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujinaka so that the 

Regarding claim 14, Fujinaka discloses a method for producing a polarizing sheet, the method comprising using a sheet having a structure in which the polyamide resin film (1), the polarizing film, and the polyamide resin film (2) are laminated in this order (see at least Fig. 2 and paragraphs [0038]-[0039], where 1 can be a polarizing film and 2a and 2b are the polyamide resin films).
Fujinaka does not specifically disclose that a retardation value of the polyamide resin film (1) is from 10 to 3000 nm, and the retardation value of the polyamide resin film (1) and a retardation value of the polyamide resin film (2) satisfy Formula (r): [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] > 10 nm (r).
One of ordinary skill in the art would understand that the retardation of the polyamide resin is equal to the birefringence multiplied by the thickness of the film and that the birefringence is affected by the stretching ratio of the film.
Fujinaka also discloses a range of stretching ratios (see at least paragraph [0034], where the stretching ratio is appropriately set according to the types and thicknesses of the optical film and polyamide with a more preferable range of 1.18 to about 2.5 times) and a range of thicknesses of the polyamide resin film (see at least paragraph [0035], where the thickness is more preferably from 100 to 500 µm) and that the polyamide resin can be the commercially available Trogamid CX7323 (see at least paragraph [0027]).

Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a retardation value of the polyamide resin film (1) being from 10 to 3000 nm include preventing blooming (see at least paragraph [0033] of Fujinaka).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujinaka so that a retardation value of the polyamide resin film (1) is from 10 to 3000 nm for the purpose of preventing blooming (see at least paragraph [0033] of Fujinaka).
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (1) and a retardation value of the polyamide resin film (2) satisfy Formula (r): [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] > 10 nm (r).
However, Fujinaka also discloses that the polyamide resin films may include different types of polyamides and/or may have different thicknesses (see at least paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing sheet of Fujinaka so that 

Regarding claim 15, Fujinaka discloses all of the limitations of claim 14.
Fujinaka also discloses that a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350°C (see at least paragraph [0029], where the polyamide resin has a melting temperature from 100 to 350°C).

Regarding claim 16, Fujinaka discloses all of the limitations of claim 14.
Fujinaka also discloses that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0025]-[0027], where the polyamide resin can be a polycondensed product between diamine components and dicarboxylic components such as commercially available Trogamid CX7323) and a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350°C (see at least paragraph [0029], where the polyamide resin has a melting temperature from 100 to 350°C).

Regarding claim 17, Fujinaka discloses all of the limitations of claim 14.
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (2) is from 0 to 500 nm.

Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the retardation value of the polyamide resin film (2) being from 0 to 500 nm include preventing blooming (see at least paragraph [0033] of Fujinaka).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujinaka so that the retardation value of the polyamide resin film (2) is from 0 to 500 nm for the purpose of preventing blooming (see at least paragraph [0033] of Fujinaka).

Regarding claim 18, Fujinaka discloses all of the limitations of claim 14.
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (1) is from 1000 to 3000 nm.
One of ordinary skill in the art would understand that the retardation of the polyamide resin is equal to the birefringence multiplied by the thickness of the film and that the birefringence is affected by the stretching ratio of the film.
Fujinaka also discloses a range of stretching ratios (see at least paragraph [0034], where the stretching ratio is appropriately set according to the types and thicknesses of the optical film and polyamide with a more preferable range of 1.18 to about 2.5 times) and a range of thicknesses of the polyamide resin film (see at least paragraph [0035], where the thickness is 
The examiner notes that the present specification provides an example using the polyamide resin Trogamid CX7323 in a film with a thickness of 200 µm and a stretch ratio of 1.6 that has a retardation value of 2300 nm (see example 1 in paragraph [0083] of the present specification). Thus, the same material is used with a thickness and a stretch ratio that fall within the ranges disclosed by Fujinaka. The retardation of the polyamide resin film of Fujinaka would then be expected to be similar to the claimed range.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a retardation value of the polyamide resin film (1) being from 1000 to 3000 nm include preventing blooming (see at least paragraph [0033] of Fujinaka).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujinaka so that a retardation value of the polyamide resin film (1) is from 1000 to 3000 nm for the purpose of preventing blooming (see at least paragraph [0033] of Fujinaka).
Fujinaka does not specifically disclose that the retardation value of the polyamide resin film (2) is from 0 to 500 nm.
However, Fujinaka also discloses that the polyamide resin films may include different types of polyamides and/or may have different thicknesses (see at least paragraph [0039]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujinaka so that the retardation value of the polyamide resin film (2) is from 0 to 500 nm for the purpose of preventing blooming (see at least paragraph [0033] of Fujinaka).

Claims 1-19 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Tsukane et al. (US 2008/0094707) of record (hereafter Tsukane).
Regarding claim 1, Tsukane discloses a polarizing sheet (see at least the paragraph [0021]) comprising a polyamide resin film (1), a polarizing film and a polyamide resin film (2), the polarizing sheet having a structure in which the polyamide resin film (1), the polarizing film and the polyamide resin film (2) are laminated in this order (see at least the abstract and paragraphs [0021], where the polarizing sheet comprises a polarizing membrane with a polyamide protective film on each side), wherein a retardation value of the polyamide resin film (1) is from 10 to 3000 nm (see at least paragraphs [0018] and [0049], where the retardation value of the polyamide protective film is greater than 300 nm and usually not more than 2000 nm).

Tsukane also discloses that “the above-mentioned protective film having a relatively large retardation value can be effectively produced without adjusting the draw ratio precisely.”
The imprecision of the manufacturing process would lead one of ordinary skill in the art to expect some level of difference in retardation value between the two polyamide resin films.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing sheet of Tsukane so that the retardation value of the polyamide resin film (1) and a retardation value of the polyamide resin film (2) satisfy Formula (r): [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] > 10 nm (r) for the purpose of accepting a certain level of imprecision in the manufacturing process resulting in different retardation values for the polyamide resin films.

Regarding claim 2, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that a thickness of the polyamide resin film (2) is from 10 to 2000 µm (see at least paragraphs [0057] and [0062]).

Regarding claim 3, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that a polyamide resin composing the film (1) is an alicyclic polyamide resin (see at least paragraph [0031]).

Regarding claim 4, Tsukane discloses all of the limitations of claim 3.
Tsukane also discloses that the alicyclic polyamide resin has a repeating unit represented by Formula (ad) (see at least paragraph [0031] where the alicyclic polyamide resin is represented by formula (1) and paragraph [0095] where the resin Trogamid CX7323 is used as the alicyclic polyamide resin).
The examiner notes that the present disclosure provides an example where Trogamid CX7323 is used (see at least example 1 in paragraph [0083] of the present specification).

Regarding claim 5, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that the polarizing sheet has a curved shape (see at least paragraphs [0001] and [0022], where the curved polarizing sheet is subjected to bending).

Regarding claim 6, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses a polarizing lens comprising a structure in which a polyamide resin-molded layer is laminated on a surface of the polyamide resin film (2) of the polarizing sheet described in claim 1 (see at least paragraphs [0080]-[0081], where the thermoforming resin layer can comprise a polyamide resin and is a resin-molded layer that is laminated on a surface of the polarizing sheet).

Regarding claim 7 and 19, Tsukane discloses all of the limitations of claim 6.


Regarding claim 8, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0020]-[0031] and [0095], where the polyamide resin can be a polycondensed product between diamine components and dicarboxylic components such as commercially available Trogamid CX7323).

Regarding claim 9, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350°C (see at least paragraph [0044], where the polyamide resin has a melting temperature from 100 to 300°C).

Regarding claim 10, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0020]-[0031] and [0095], where the polyamide resin can be a polycondensed product between diamine components and dicarboxylic components such as commercially available Trogamid CX7323) and a melting 

Regarding claim 11, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that the retardation value of the polyamide resin film (1) is from 1000 to 3000 nm (see at least paragraphs [0048]-[0049]).

Regarding claim 12, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that the retardation value of the polyamide resin film (2) is from 0 to 500 nm (see at least paragraph [0048], where the retardation is not less than 300 nm).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, Tsukane discloses all of the limitations of claim 1.
Tsukane also discloses that the retardation value of the polyamide resin film (1) is from 1000 to 3000 nm (see at least paragraphs [0048]-[0049]) and the retardation value of the polyamide resin film (2) is from 0 to 500 nm (see at least paragraph [0048], where the retardation is not less than 300 nm).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 14, Tsukane discloses method for producing a polarizing sheet (see at least the paragraph [0021]), the method comprising using a sheet having a structure in which the polyamide resin film (1), the polarizing film and the polyamide resin film (2) are laminated in this order (see at least the abstract and paragraphs [0021], where the polarizing sheet comprises a polarizing membrane with a polyamide protective film on each side), wherein a retardation value of the polyamide resin film (1) is from 10 to 3000 nm (see at least paragraphs [0018] and [0049], where the retardation value of the polyamide protective film is greater than 300 nm and usually not more than 2000 nm).
Tsukane does not specifically disclose that the retardation value of the polyamide resin film (1) and a retardation value of the polyamide resin film (2) satisfy Formula (r): [Retardation Value of Polyamide Resin Film (1)] - [Retardation Value of Polyamide Resin Film (2)] > 10 nm (r).
Tsukane also discloses that “the above-mentioned protective film having a relatively large retardation value can be effectively produced without adjusting the draw ratio precisely.”
The imprecision of the manufacturing process would lead one of ordinary skill in the art to expect some level of difference in retardation value between the two polyamide resin films.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing sheet of Tsukane so that 

Regarding claim 15, Tsukane discloses all of the limitations of claim 14.
Tsukane also discloses that a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350°C (see at least paragraph [0044], where the polyamide resin has a melting temperature from 100 to 300°C).

Regarding claim 16, Tsukane discloses all of the limitations of claim 14.
Tsukane also discloses that a polyamide resin composing the film (1) is a polycondensation product of a compound represented by Formula (a) and a compound represented by Formula (c) (see at least paragraphs [0020]-[0031] and [0095], where the polyamide resin can be a polycondensed product between diamine components and dicarboxylic components such as commercially available Trogamid CX7323) and a melting temperature or a glass transition temperature of the polyamide resin is from 100 to 350°C (see at least paragraph [0044], where the polyamide resin has a melting temperature from 100 to 300°C).

Regarding claim 17, Tsukane discloses all of the limitations of claim 14.

It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 18, Tsukane discloses all of the limitations of claim 14.
Tsukane also discloses that the retardation value of the polyamide resin film (1) is from 1000 to 3000 nm (see at least paragraphs [0048]-[0049]) and the retardation value of the polyamide resin film (2) is from 0 to 500 nm (see at least paragraph [0048], where the retardation is not less than 300 nm).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872